Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:-
Roberta L. Garcia-Guajardo and Steven Guajardo appeal the district court’s order denying their Fed.R.Civ.P. 60(b)(8), (4), and (d)(3) motions to set aside the judgment against them. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Ramsey v. Garcia-Guajardo, No. 2:11-cv-00207-MSD-LRL (E.D.Va. May 5, 2015). We deny Appellants’ motion for a stay pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.